         Case
          Case1:20-cv-02812-RA
               1:20-cv-02812-RA Document
                                 Document20-1
                                          35 Filed
                                              Filed08/07/20
                                                    06/08/20 Page
                                                              Page11ofof22




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 ALEXANDER CLIFFORD, individually and on
 behalf of all others similarly situated,
                                                            Case No. 1:20-cv-02812-RA
                            Plaintiff,
                                                            Honorable Ronnie Abrams
                       v.

 KAYDEX PTE. LTD., LOI LUU, VICTOR TRAN,
 and YARON VENLER,

                            Defendants.



                 [PROPOSED] ORDER APPOINTING LEAD PLAINTIFF
                AND APPROVING SELECTION OF CO-LEAD COUNSEL

       On this 7th
               ___ day of ________
                           August  2020, the Court considered Brett Messieh’s Motion for

Appointment of Lead Plaintiff and Approval of Selection of Co- Lead Counsel in the above-

captioned action pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §77z-

1(a)(3)(B). Having considered the Motion, and the materials submitted in support thereof, the

Motion is GRANTED.

       IT IS HEREBY ORDERED THAT:

   1. Brett Messieh is appointed Lead Plaintiff in the above-captioned action.

   2. The Court designates the law firms Roche Cyrulnik Freedman LLP and Selendy & Gay

       PLLC as Co-Lead Counsel in this action.

   3. Co-Lead Counsel shall be generally responsible for coordinating activities during pretrial

       proceedings and shall:

           a. Determine and present (in briefs, oral argument, or other fashion as may be

               appropriate, personally or by a designee) to the Court and opposing parties the

                                                1
          Case
           Case1:20-cv-02812-RA
                1:20-cv-02812-RA Document
                                  Document20-1
                                           35 Filed
                                               Filed08/07/20
                                                     06/08/20 Page
                                                               Page22ofof22




                position of Lead Plaintiff and the proposed class on all matters arising during

                pretrial proceedings;

            b. Coordinate the conduct of discovery on behalf of Lead Plaintiff and the proposed

                class consistent with the requirements of Rule 26 of the Federal Rule of Civil

                Procedure, including preparation of interrogatories and requests for production of

                documents and the examination of witnesses in depositions;

            c. Conduct settlement negotiations on behalf of Lead Plaintiff and the proposed class;

            d. Enter into stipulations with opposing counsel as necessary for the conduct of the

                litigation;

            e. Prepare the case for and conduct trial; and

            f. Perform such other duties as may be incidental to the proper coordination of pretrial

                and trial activities or authorized by future order of the Court.

   4. All securities class actions raising similar claims subsequently filed in or transferred to the

         United States District Court for the Southern District of New York shall be consolidated

         into this action, and this Order shall apply to every such action, absent any further order of

         the Court.


Dated:     August 7           , 2020


                                                       Honorable Ronnie Abrams
                                                       United States District Judge




                                                   2
